Citation Nr: 0503729	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002, 
for the grant of service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 2003 rating decision granted service connection for 
glaucoma, and assigned a 10 percent rating, effective July 
22, 2002.  The veteran seeks an effective date prior to July 
22, 2002, for the award of service connection. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
glaucoma was received on November 14, 2001.

2.  A rating decision in June 2002 denied service connection 
for glaucoma, finding that the evidence did not show glaucoma 
was incurred in service or caused by medication administered 
in service.  The veteran was informed of his appeal rights by 
letter dated in June 2002.

3.  In July 2002, the RO received evidence and argument 
constituting a timely notice of disagreement with the June 
2002 rating decision.

4.  Service connection was granted in March 2003, based upon 
the initial claim for benefits.




CONCLUSION OF LAW

An effective date of November 14, 2001, for a grant of 
service connection for glaucoma, is warranted.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400(q) and (r) 
(2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts presented in this matter are not in dispute 
and are briefly summarized.  The record discloses a claim 
filed by the veteran for service connection for glaucoma was 
received by the RO on November 14, 2001.  That claim was 
initially denied by rating decision dated in June 2002.  The 
veteran was notified of that determination by letter dated 
June 18, 2002.  The basis for the denial was the lack of 
evidence showing that medication in service had caused the 
glaucoma.  Thereafter, in correspondence received in July 
2002, the veteran requested the RO to again review the claim, 
and submitted a July 2002 letter from a doctor supporting the 
connection between steroids in service and the current 
glaucoma.  The RO considered this correspondence received 
from the veteran as a reopened claim for benefits.  Based 
upon this evidence, confirmed by a VA medical opinion, 
service connection was granted for glaucoma.  This award was 
effective from July 22, 2002, the date of receipt of the 
veteran's letter.      

In this case, the veteran essentially contends a timely 
notice of disagreement was filed with respect to the June 
2002 rating decision, and because that decision did not 
become final, the appropriate effective date for the award of 
service connection for glaucoma is the date of receipt of the 
claim, November 14, 2001.

The governing legal criteria provide that the effective date 
of an award based on a initial claim for compensation is the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).  The effective date of an 
award based on a claim for compensation which is reopened by 
the submission of new and material evidence after a final 
decision will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. 
§ 3.400(q) and (r).  The Board notes that a finally 
adjudicated claim becomes so by expiration of one year after 
the date of notice of the decision.  38 C.F.R.§ 3.160(d).  A 
notice of disagreement must be filed within a year of the 
veteran being sent notice of the adverse decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

Resolution of this matter rests upon whether the record shows 
the grant of service connection was made based upon an 
initial claim or a reopened claim for benefits.  Thus, the 
Board must review the record to determine whether the veteran 
initiated a timely appeal of the June 2002 rating decision.  

As indicated, the RO initially denied service connection for 
glaucoma in a June 2002 rating decision.  Notice of this 
adverse determination was forwarded to the veteran later that 
month on June 18, 2002.  Thus, the veteran was required to 
file a notice of disagreement with this determination within 
one year of that decision, or no later than June 17, 2003.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement. While special wording is 
not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2003).

The Board has carefully reviewed the record in this regard.  
In correspondence received in July 2002, within the one-year 
period following the June 2002 notification, the veteran 
reiterated his contentions that his glaucoma was causally 
related to his period of service and supplied the type of 
evidence he had been told was necessary.  Although this 
statement does not specifically articulate the desire for an 
appeal, it is apparent that the veteran disagreed with the 
denial of service connection.   Inasmuch as this 
correspondence may be reasonably construed as a notice of 
disagreement and was received within the one-year period 
following notification of the June 2002 decision, the Board 
concludes that the veteran filed a timely notice of 
disagreement with the June 2002 rating decision.  See 
38 C.F.R. § 20.201.  Thus, the June 2002 denial never became 
final.  Consequently, the March 2003 rating decision that 
awarded service connection benefits was made in conjunction 
with the initial claim for benefits.  Applying applicable law 
and regulation governing the award of effective dates to the 
facts of this case, the appropriate effective date is 
November 14, 2001, the date of receipt of the initial claim 
for benefits (at which time he already had medication-induced 
glaucoma).   There is no indication the veteran filed for 
benefits for glaucoma within one year of his separation from 
service.

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

An effective date of November 14, 2001, is granted for the 
establishment of service connection for glaucoma, subject to 
the law and regulations governing the payments of monetary 
awards. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


